DETAILED ACTION
In response to communications filed 01/24/2022.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2018/0213544 A1)  in view of Novlan et al. (US 2014/0328329 A1) hereinafter “Miao” and “Novlan” respectively.

Regarding Claim 1, Miao teaches A communication method, comprising:
obtaining, by a network device (Miao: paragraphs 0052, 0057 & Figs. 1-3, first communication device or base station; see also paragraph 0097 & Fig. 7), state information of current communication (Miao: paragraphs 0057 & 0060, base station obtains information including processing time, timing requirement and/or service type of the second communication device) with a terminal device (Miao: paragraph 0052 & Figs. 1-3, second communication device or terminal; see also paragraph 0106 & Fig. 8);
determining, by the network device (Miao: paragraphs 0052, 0057 & Figs. 1-3, said base station), a transmission time sequence (Miao: paragraph 0068 & Fig. 3, feedback timing based on said information) of the terminal device based on the state information (Miao: paragraph 0068 & Fig. 3, first communication device determines the feedback timing to be used by the second communication device based on the obtained information (i.e. processing time, timing requirement and/or service type)), wherein the transmission time sequence of the terminal device indicates duration from a time point at which the terminal device receives data to a time point at which the terminal device sends a response to the data (Miao: paragraph 0060, processing time of the second communication device, thus teaching a time period of processing data or time points; see also paragraph 0073 & Fig. 4, processing time available to the terminal (TUE) depicting time period to process downlink subframe in uplink subframe); and
sending, by the network device and to the terminal device, indication information used to indicate the transmission time sequence of the terminal device (Miao: paragraph 0078 & Fig. 3, send indication of feedback timing to the second communication device for communication with second device in accordance with feedback timing), wherein communication between the terminal device and the network device is performed based on the transmission time sequence of the terminal device (Miao: paragraph 0078 & Fig. 3, said communication with second device in accordance with feedback timing). 
Miao fails to explicitly teach, in addition to the transmission time sequence of the terminal device for performing communication between the first and second device, determining, by the network device, a transmission time sequence of the network device based on capability information of a baseband processor of the network device (for communication with the terminal device).  However, Novlan from an analogous art similarly teaches a transmission scheme in which a first device can signal to the network (another device in the network) its preferred transmission scheme which can be determined by its baseband or RF capability.  Novlan further teaches the network can then configure the D2D transmission scheme accordingly to the receiver UEs receiving D2D signals from the transmitter UE (Novlan: paragraph 0387 & Figs. 2-3) thus determining a communication between a first device and a second device based on both a transmission scheme or transmission time sequence of the first device and a transmission scheme or transmission time sequence of the second device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miao to include transmission time sequence based on processing capability of a device for communication with the terminal device as taught by Novlan so as to optimize communications and/or transmissions between respective devices and improve overall system performance.  
Miao fails to additionally teach using a scheduling grant message or a Radio Resource Control Protocol (RRC) message to indicate the transmission time sequence however Novlan further teaches using RRC to transmit configuration information (Novlan: paragraphs 0111, 0407-0408 & 0423).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miao to include RRC configuration signaling as taught by Novlan so as to indicate the transmission time sequence using higher layer or RRC signaling as was commonly known in the art.

Regarding Claim 2, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein the state information comprises at least one of transmission service type information, data amount information of a current transmission service, load information of the network device, state information of the terminal device, or system configuration information (Miao: paragraphs 0057 & 0060, base station obtains information including processing time, timing requirement and/or service type of the second communication device).

Regarding Claim 3, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein:
the state information comprises the transmission service type information (Miao: paragraphs 0057 & 0060, base station obtains information including service type of the second communication device); and
the determining, by the network device, a transmission time sequence of the terminal device based on the state information comprises:
when the transmission service type information is first service type information, determining that the transmission time sequence is a first transmission time sequence (Miao: paragraph 0061, specific service type); or
when the transmission service type information is second service type information, determining that the transmission time sequence is a second transmission time sequence (Miao: paragraph 0061, different service types may have different timing requirements), wherein a transmission delay of a first service type is shorter than a preset time threshold (Miao: paragraph 0061, delay-critical service type), wherein a transmission delay of a second service type is higher than the preset time threshold (Miao: paragraph 0061, service types with longer delay), and wherein duration of the first transmission time sequence is shorter than duration of the second transmission time sequence (Miao: paragraph 0061, different service types may have different timing requirements).

Regarding Claim 6, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein:
the state information comprises the state information of the terminal device (Miao: paragraphs 0057 & 0060, information comprises processing time, timing requirement and/or service type of the second communication device), and the state information of the terminal device comprises at least one of information about a protocol version supported by the terminal device (Miao: paragraph 0058, capability information including device type and/or device capability); and
the determining, by the network device based on the state information, a transmission time sequence of the terminal device that corresponds to the state information comprises: when the state information of the terminal device is first-type state information, determining that the transmission time sequence is a first transmission time sequence (Miao: paragraph 0058, information based on device type specifying a user equipment category).

Regarding Claim 7, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein:
the state information comprises the system configuration information (Miao: paragraph 0060, specific communication configuration); and
the determining, by the network device based on the state information, a transmission time sequence of the terminal device that corresponds to the state information comprises: determining the transmission time sequence based on the system configuration information, wherein the transmission time sequence is related to a type of system configuration (Miao: paragraph 0060, determine processing time based on communication configurations).

Regarding Claim 8, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein the transmission time sequence of the network device indicates from a time point at which the network device receives data to a time point at which the network device sends a response to the data (Novlan: paragraph 0387, transmission scheme according to the receiver device receiving signal from the transmitter).  Examiner recites same reasoning to combine as presented in rejected independent claim 1 above.  

Regarding Claim 9, Miao teaches A network device (Miao: paragraphs 0052, 0057 & Figs. 1-3, first communication device or base station; see also paragraph 0097 & Fig. 7), comprising:
at least one processor (Miao: paragraph 0097 & Fig. 7, hardware components of base station); and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Miao: paragraph 0114, machine-executable instructions stored on storage medium), the programming instructions instruct the at least one processor to:
obtain state information of current communication (Miao: paragraphs 0057 & 0060, base station obtains information including processing time, timing requirement and/or service type of the second communication device) with a terminal device (Miao: paragraph 0052 & Figs. 1-3, second communication device or terminal; see also paragraph 0106 & Fig. 8);
determine a transmission time sequence (Miao: paragraph 0068 & Fig. 3, feedback timing based on said information) of the terminal device based on the state information (Miao: paragraph 0068 & Fig. 3, first communication device determines the feedback timing to be used by the second communication device based on the obtained information (i.e. processing time, timing requirement and/or service type)), wherein the transmission time sequence of the terminal device indicates duration from a time point at which the terminal device receives data to a time point at which the terminal device sends a response to the data (Miao: paragraph 0060, processing time of the second communication device, thus teaching a time period of processing data or time points; see also paragraph 0073 & Fig. 4, processing time available to the terminal (TUE) depicting time period to process downlink subframe in uplink subframe); and
send, to the terminal device, indication information used to indicate the transmission time sequence of the terminal device (Miao: paragraph 0078 & Fig. 3, send indication of feedback timing to the second communication device for communication with second device in accordance with feedback timing), wherein communication between the terminal device and the network device is performed based on the transmission time sequence of the terminal device (Miao: paragraph 0078 & Fig. 3, said communication with second device in accordance with feedback timing). 
Miao fails to explicitly teach, in addition to the transmission time sequence of the terminal device for performing communication between the first and second device, determining, by the network device, a transmission time sequence of the network device based on capability information of a baseband processor of the network device (for communication with the terminal device).  However, Novlan from an analogous art similarly teaches a transmission scheme in which a first device can signal to the network (another device in the network) its preferred transmission scheme which can be determined by its baseband or RF capability.  Novlan further teaches the network can then configure the D2D transmission scheme accordingly to the receiver UEs receiving D2D signals from the transmitter UE (Novlan: paragraph 0387 & Figs. 2-3) thus determining a communication between a first device and a second device based on both a transmission scheme or transmission time sequence of the first device and a transmission scheme or transmission time sequence of the second device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miao to include transmission time sequence based on processing capability of a device for communication with the terminal device as taught by Novlan so as to optimize communications and/or transmissions between respective devices and improve overall system performance.  
Miao fails to additionally teach using a scheduling grant message or a Radio Resource Control Protocol (RRC) message to indicate the transmission time sequence however Novlan further teaches using RRC to transmit configuration information (Novlan: paragraphs 0111, 0407-0408 & 0423).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miao to include RRC configuration signaling as taught by Novlan so as to indicate the transmission time sequence using higher layer or RRC signaling as was commonly known in the art.

Regarding Claim 10, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein the state information comprises at least one of transmission service type information, data amount information of a current transmission service, load information of the network device, state information of the terminal device, or system configuration information (Miao: paragraphs 0057 & 0060, base station obtains information including processing time, timing requirement and/or service type of the second communication device).

Regarding Claim 11, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein:
the state information comprises the transmission service type information (Miao: paragraphs 0057 & 0060, base station obtains information including service type of the second communication device); and
the programming instructions instruct the at least one processor to:
when the transmission service type information is first service type information, determine that the transmission time sequence is a first transmission time sequence (Miao: paragraph 0061, specific service type); or
when the transmission service type information is second service type information, determining that the transmission time sequence is a second transmission time sequence (Miao: paragraph 0061, different service types may have different timing requirements), wherein a transmission delay of a first service type is shorter than a preset time threshold (Miao: paragraph 0061, delay-critical service type), wherein a transmission delay of a second service type is higher than the preset time threshold (Miao: paragraph 0061, service types with longer delay), and wherein duration of the first transmission time sequence is shorter than duration of the second transmission time sequence (Miao: paragraph 0061, different service types may have different timing requirements).

Regarding Claim 14, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein:
the state information comprises the state information of the terminal device (Miao: paragraphs 0057 & 0060, information comprises processing time, timing requirement and/or service type of the second communication device), and the state information of the terminal device comprises at least one of information about a protocol version supported by the terminal device (Miao: paragraph 0058, capability information including device type and/or device capability); and
the programming instructions instruct the at least one processor to: when the state information of the terminal device is first-type state information, determine that the transmission time sequence is a first transmission time sequence (Miao: paragraph 0058, information based on device type specifying a user equipment category).

Regarding Claim 15, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein:
the state information comprises the system configuration information (Miao: paragraph 0060, specific communication configuration); and
the programming instructions instruct the at least one processor to: determine the transmission time sequence based on the system configuration information, wherein the transmission time sequence is related to a type of system configuration (Miao: paragraph 0060, determine processing time based on communication configurations).

Regarding Claim 16, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein the transmission time sequence of the network device indicates from a time point at which the network device receives data to a time point at which the network device sends a response to the data (Novlan: paragraph 0387, transmission scheme according to the receiver device receiving signal from the transmitter).  Examiner recites same reasoning to combine as presented in rejected independent claim 9 above.  

Regarding Claim 17, Miao teaches A non-transitory computer readable medium comprising computer program codes stored thereon which, when executed by one or more digital processors for providing communication method, cause the one or more digital processors to perform operations including:
obtaining, by a network device, state information of current communication with a terminal device (Miao: paragraphs 0057 & 0060, base station obtains information including processing time, timing requirement and/or service type of the second communication device) with a terminal device (Miao: paragraph 0052 & Figs. 1-3, second communication device or terminal; see also paragraph 0106 & Fig. 8);
determining, by the network device, a transmission time sequence (Miao: paragraph 0068 & Fig. 3, feedback timing based on said information) of the terminal device based on the state information (Miao: paragraph 0068 & Fig. 3, first communication device determines the feedback timing to be used by the second communication device based on the obtained information (i.e. processing time, timing requirement and/or service type)), wherein the transmission time sequence of the terminal device indicates duration from a time point at which the terminal device receives data to a time point at which the terminal device sends a response to the data (Miao: paragraph 0060, processing time of the second communication device, thus teaching a time period of processing data or time points; see also paragraph 0073 & Fig. 4, processing time available to the terminal (TUE) depicting time period to process downlink subframe in uplink subframe); and
sending, by the network device indication information used to indicate the transmission time sequence of the terminal device to the terminal device (Miao: paragraph 0078 & Fig. 3, send indication of feedback timing to the second communication device for communication with second device in accordance with feedback timing), wherein communication between the terminal device and the network device is performed based on the transmission time sequence of the terminal device (Miao: paragraph 0078 & Fig. 3, said communication with second device in accordance with feedback timing). 
Miao fails to explicitly teach, in addition to the transmission time sequence of the terminal device for performing communication between the first and second device, determining, by the network device, a transmission time sequence of the network device based on capability information of a baseband processor of the network device (for communication with the terminal device).  However, Novlan from an analogous art similarly teaches a transmission scheme in which a first device can signal to the network (another device in the network) its preferred transmission scheme which can be determined by its baseband or RF capability.  Novlan further teaches the network can then configure the D2D transmission scheme accordingly to the receiver UEs receiving D2D signals from the transmitter UE (Novlan: paragraph 0387 & Figs. 2-3) thus determining a communication between a first device and a second device based on both a transmission scheme or transmission time sequence of the first device and a transmission scheme or transmission time sequence of the second device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miao to include transmission time sequence based on processing capability of a device for communication with the terminal device as taught by Novlan so as to optimize communications and/or transmissions between respective devices and improve overall system performance.  
Miao fails to additionally teach using a scheduling grant message or a Radio Resource Control Protocol (RRC) message to indicate the transmission time sequence however Novlan further teaches using RRC to transmit configuration information (Novlan: paragraphs 0111, 0407-0408 & 0423).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miao to include RRC configuration signaling as taught by Novlan so as to indicate the transmission time sequence using higher layer or RRC signaling as was commonly known in the art.

Regarding Claim 18, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein the state information comprises at least one of transmission service type information, data amount information of a current transmission service, load information of the network device, state information of the terminal device, or system configuration information (Miao: paragraphs 0057 & 0060, base station obtains information including processing time, timing requirement and/or service type of the second communication device).

Regarding Claim 19, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein:
the state information comprises the state information of the terminal device (Miao: paragraphs 0057 & 0060, information comprises processing time, timing requirement and/or service type of the second communication device), and the state information of the terminal device comprises at least one of information about a protocol version supported by the terminal device (Miao: paragraph 0058, capability information including device type and/or device capability); and
determining a transmission time sequence of the terminal device based on the state information comprise: determining that the transmission time sequence is a first transmission time sequence when the state information of the terminal device is first-type state information (Miao: paragraph 0058, information based on device type specifying a user equipment category).

Regarding Claim 20, Miao-Novlan teaches the respective claim(s) as presented above and further teaches wherein:
the state information comprises the system configuration information (Miao: paragraph 0060, specific communication configuration); and
determining a transmission time sequence of the terminal device based on the state information comprise: determining the transmission time sequence based on the system configuration information, wherein the transmission time sequence is related to a type of system configuration (Miao: paragraph 0060, determine processing time based on communication configurations).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miao-Novlan in further view of Lohr et al. (US 2007/0121542 A1) hereinafter “Lohr.”

Regarding Claim 4, Miao-Novlan teaches the respective claim(s) as presented above however fails to explicitly teach the state information comprises the data amount information of the current transmission service.  However, Lohr from an analogous art teaches scheduling of transmission based on the amount of traffic in the data (Lohr: paragraph 0052).  Lohr further teaches when a data amount of the current transmission service is greater than the preset data amount threshold, determining that the transmission time sequence is a second transmission time sequence, wherein duration of the first transmission time sequence is shorter than duration of the second transmission time sequence (Lohr: paragraph 0052, for example, traffic with small amount of data may be sent using only a rate control mode with autonomous transmissions compared to using time and rate-control scheduling, thus teaching traffic with larger amount of data is sent using time and rate-control scheduling or  second scheduling when comparing to small amount of data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miao-Novlan to scheduling transmission based on the amount of traffic data as taught by Lohr so as to avoid or reduce occurrence of partial transmission and improve system performance.

Regarding Claim 12 , Miao-Novlan teaches the respective claim(s) as presented above however fails to explicitly teach the state information comprises the data amount information of the current transmission service However, Lohr from an analogous art teaches scheduling of transmission based on the amount of traffic in the data (Lohr: paragraph 0052).  Lohr further teaches when a data amount of the current transmission service is greater than the preset data amount threshold, determine that the transmission time sequence is a second transmission time sequence, wherein duration of the first transmission time sequence is shorter than duration of the second transmission time sequence (Lohr: paragraph 0052, for example, traffic with small amount of data may be sent using only a rate control mode with autonomous transmissions compared to using time and rate-control scheduling, thus teaching traffic with larger amount of data is sent using time and rate-control scheduling or  second scheduling when comparing to small amount of data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miao-Novlan to scheduling transmission based on the amount of traffic data as taught by Lohr so as to avoid or reduce occurrence of partial transmission and improve system performance.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miao-Novlan in further view of Doetsch et al. (US 2014/0119312 A1) hereinafter “Doetsch.”

Regarding Claim 5, Miao-Novlan teaches the respective claim(s) as presented above however fails to explicitly teach the state information comprises the load information of the network device for further determining the transmission time sequence.  However, Doetsch from an analogous art teaches determining an average transmission time delay between a mobile device and a networking node and further teaches transmission time delay may depend on a processing load at the network node for processing and forwarding the received uplink radio frequency signals (Doetsch: paragraph 0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information obtained in Miao-Novlan to further include processing load of a network node as taught by Doetsch so as to ensure an appropriate transmission time sequence based on resources currently available at the first networking device thereby avoiding and/or reducing network overload.

Regarding Claim 13, Miao-Novlan teaches the respective claim(s) as presented above however fails to explicitly teach the state information comprises the load information of the network device for further determining the transmission time sequence.  However, Doetsch from an analogous art teaches determining an average transmission time delay between a mobile device and a networking node and further teaches transmission time delay may depend on a processing load at the network node for processing and forwarding the received uplink radio frequency signals (Doetsch: paragraph 0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information obtained in Miao-Novlan to further include processing load of a network node as taught by Doetsch so as to ensure an appropriate transmission time sequence based on resources currently available at the first networking device thereby avoiding and/or reducing network overload.

Response to Amendment
	Regarding claims 1-20, in light of Applicant's amendments, previous rejection(s)  under 35 USC § 112 has been withdrawn.

Response to Arguments
Applicant's arguments regarding claim 1 and similarly claim 9 and 17:
Miao alone or in combination fails to teach or suggest communication between the network device and the terminal device is based on both a transmission time sequence of the terminal device and a transmission time sequence of the network device (remarks, pages 2-3).

Examiner's response:
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.  Although Miao fails to teach the network device determines a transmission time sequence for itself for communication with the terminal device as argued, Examiner notes the prior art of Novlan, not Miao was relied upon to teach said limitation.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  As previously stated, Novlan teaches a transmission scheme in which a first device can signal to the network (another device in the network) its preferred transmission scheme which can be determined by its baseband or RF capability (Novlan: paragraph 0387 & Figs. 2-3).  Novlan further teaches the network can then configure the D2D transmission scheme accordingly to the receiver UEs receiving D2D signals from the transmitter UE (Novlan: paragraph 0387 & Figs. 2-3).  Therefore, Novlan specifically teaches determining a communication between a first device and a second device based on both a transmission scheme or transmission time sequence of the first device and a transmission scheme or transmission time sequence of the second device.   Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miao to include a network device transmission time sequence for communication with the terminal device as taught by Novlan so as to optimize communications and/or transmissions between respective devices and improve overall system performance.  
Therefore, Examiner maintains the rejection of independent claims 1, 9 and 17 and respective dependent claims as provided in the Office Action above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468